Title: To Thomas Jefferson from John Rutledge, Jr., 1 August 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          Strasbourg, 1 Aug. 1788. Arrived yesterday after pleasant journey along route TJ had proposed, which he found even more delightful than he expected. “At Coblence I paid the Landlord for your Map. He had entirely forgot it, and says you are the best Man in the world for remembering it. As you recommended, I embarked at Coblence to avoid the mountainous Road; I found it slow ascending the Rhine, but was compensated by the romantic and picturesque Scenes. On my passage I visited the Vineyards at [Johanne]sberg. The wines were the most [deliciou]s I ever tasted: but I fear we can never [import] them in America: the keeper of the Cave, if I recollect well, told me the wine would cost four shillings on the Spot. Although much pressed in time Major Geismer prevailed on me to stay three days at Frankfort. He presented me at Court at Philipsbourg, overwhelmed me with Civilities and by his attentions, rendered Frankfort so dear to me that I left it with much regret‥‥ He said much of the friendship which you shewed him whilst he was a Prisoner in Virginia and seemed happy in having an Opportunity of being kind to one of your friends.”
        